Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-38 are rejoined due to applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-26, 28-32, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caradis(WO 2016/105557).

As to claim 19,20,22,24,31,32,35,37, Caradis '557 disclose a manufacturing process for vegetable dough(a process for converting whole kernel corn into masa(vegetable dough);abstract) comprising: 
pulverize by means of a microcutter(pre-milling and abrading; page9,lines 5-10) a dehydrated raw vegetable(corn kernels;page9,lines 5-10) to obtain particles(flour)(a residual corn fraction;page9,line10) with different granulometries (with an undesirable particle size distribution); page9, lines 5-10);
Separate and classify the particles (flour) according to their granulometry(mill/grind to a flour with the desired particle size distribution; page 9, lines10-11); it would have been obvious to include separate containers(tanks) in order to store the various particle sizes depending on the intended purpose of each particle
Gelatinize by means of cutting and friction the starches present in the particles(flour)(gelatinize the selected quantum of flour with a multi tine mixer; page9, lines10-20)
Mixing the particles(flour) classified with water to obtain a vegetable dough(by mixing in a selected volume of water to develop a body of masa dough; page 9,lines10-20).
Regarding claim 21, Caradis does not specifically teach soaking raw vegetables in water to eliminate taste and toxins. However, it would have been obvious to wash the vegetables before dehydrating in order to remove any pesticides that provide an unpleasant taste. 
Regarding claims 23, 25,34, Caradis teaches separating and micro cutting at least one sub product comprising the pericarp, heart, stem, or other corn fractions with a degeminating machine(p.9, line 5-10).
Regarding claims 26 and 36, Caradis teaches precutting the dehydrated raw vegetable with a precutting machine prior to the microcutting step(p.9, lines 5-10). 
Regarding claim 27, Caradis teaches adding lime to the mixture in an amount of 03 to 2.5%(lower table 1, line 10). 
Regarding claims 29,30,  Caradis does not specifically teach that the micro cutting step is less than one second or the entire process ranges from 5 to 30 minutes. However, it would have been obvious to adjust the time in the micro cutting step and the time in the entire process in order to achieve the desired particle size and desired consistency in the vegetable dough. 
Regarding claim 38, Caradis teaches a weighing system prior to the gelatinizer for weighing the different sizes of vegetable particles in order to achieve an adequate size combination and water(p.6, line 15-20).

Claim(s) 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caradis(WO 2016/105557) in view of Sell(US 2013/0184859).

Regarding claims 27,33, Caradis'557 does not disclose wherein it additionally comprises a magnetic trap prior to the machine for microcutting for separating ferrous materials from the dehydrated raw vegetable. However, Sell teaches a magnetic trap to separate ferrous materials from corn grain in order to trace kernels of corn(figure 1, paragraph 23). It would have been obvious to comprises a magnetic trap prior to the machine for microcutting for separating ferrous materials from the dehydrated raw vegetable in order to trap ferrous materials that can aid in tracking the corn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791